Citation Nr: 1741982	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-21 571	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of traumatic brain injury (TBI) (also claimed as postconcussion syndrome due to head injury).

2.  Entitlement to service connection for dizziness as a residual of service-connected TBI. 

3.  Entitlement to service connection for residual nose injury.

4.  Entitlement to service connection for residual left cheek injury.

5.  Entitlement to service connection for residual lip injury.

6.  Entitlement to service connection for residuals from left pelvic/hip injury.

7.  Entitlement to service connection for residuals from right pelvic hip/injury.



REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from July 1950 to December 1958.  He was awarded the Combat Infantryman Badge (CIB).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a February 2017 rating decision the RO granted service connection for residual scarring of the forehead (left eyebrow), middle chin, and lower chin.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability and has provided no additional argument, therefore, it is not considered part of the current appeal.  

The Board also notes that the Veteran was previously represented by Attorney Stacey P. Clark during the course of this appeal.  See VA From 21-22, Appointment of Individual as Claimant's Representative dated October 27, 2014.  In a July 2017 letter, after certification of the Veteran's appeal to the Board,  Attorney Clark submitted a letter to the RO withdrawing representation.  A copy of this letter was also sent to the Veteran.  To date, the Veteran has not submitted documentation appointing a new representative.  

The decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  Pertinent regulation states that after the AOJ has certified an appeal to the Board, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  Good cause for such purposes is the extended illness or incapacitation of the representative; failure of the appellant to cooperate with proper preparation and presentation of the appeal; or other factors which make the continuation of representation impossible, impractical, or unethical.  38 C.F.R. § 20.608(b)(2).  Here, the attorney submitted a withdrawal in July 2017 after certification of the appeal to the Board in June 2017, and did not provide good cause reasons for doing so.  Therefore, the Board does not recognized the withdrawal and finds that Stacey Clark remains the representative for purposes of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right and left hip injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's TBI is not been shown to be manifested by any facet equating to higher than a level "0" impairment of any cognitive function; other manifestations of his TBI, which consist of anxiety, irritability, scarring, tinnitus, and hearing loss, have been contemplated by separate ratings. 

2.  The Veteran's dizziness is not related to his TBI.

3.  The Veteran does not have a residual scar of the nose.

4.  The Veteran does not have a residual scar of the left cheek.

5.  The Veteran does not have a residual scar of the lip.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for TBI are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (2016).  

2.  The criteria for service connection for dizziness due to TBI are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2016). 

3.  The criteria for service connection for residual scar of the nose are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2016). 

4. The criteria for service connection for residual scar of the left cheek are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2016). 

5. The criteria for service connection for residual scar of the lip are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in letter dated February 12, 2013.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Law and Analysis for Increased Ratings

The Veteran is seeking a higher disability rating for his service-connected TBI residuals.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's TBI residuals are currently rated as noncompensably disabling under DC 8045.  [The Board notes that in addition to receiving a noncompensable rating for his cognitive disorder, the Veteran is also separately rated for PTSD, residual facial scarring, tinnitus and hearing loss as residuals of head trauma.]

Under DC 8045 there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation under listed facets.  38 C.F.R. § 4.124a, (2016). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," to be referred to as the Not Otherwise Classified Table.  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the Not Otherwise Classified Table.  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under this Table.  Id.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the Not Otherwise Classified Table.  Id.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; any autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Not Otherwise Classified Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Consideration is given to the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

The Not Otherwise Classified Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is assigned if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, then the evaluation assigned is based on the highest level of severity for any facet, where 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the memory, attention, concentration, executive functions facet a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment. 

For the judgment facet a "0" level of impairment is assigned for normal judgment.  A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities. 

For the social interaction facet a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time. 

For the orientation facet a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation. 

For the motor activity facet (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia. 

For the visual spatial orientation facet a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

For the subjective symptoms facet a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or the Veteran's work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to- moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, the Veteran's work, family or other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days). 

For the neurobehavioral effects facet a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the communication facet a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs. 

For the consciousness facet a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

There are five notes that accompany DC 8045.  Only the first four are pertinent to the claim currently before the Board.  Note (1) states that there may be an overlap of manifestations of conditions evaluated under the Not Otherwise Classified Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, DC 8045 (2016). 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. at Note (2). 

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. at Note (3). 

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id. at Note (4).

As noted above, with respect to physical complaints, the Veteran has been diagnosed with residual facial scarring, assigned a separate 20 percent rating under DC 7804. 38 C.F.R. § 4.118.  He also been diagnosed with tinnitus and hearing loss and assigned separate 10 percent and noncompensable ratings for these impairments under 38 C.F.R. § 4.87, DC 6260 and 38 C.F.R. § 4.85, DC 6100, respectively.  Therefore, any further discussion of his physical complaints need not be addressed.

With respect to the Veteran's emotional/behavioral dysfunction, the record reflects that he reported symptoms of irritability and anxiety.  In this case, he has been diagnosed with posttraumatic stress disorder (PTSD) related to his service, and his irritability and anxiety were considered in the rating for that disability, which has been assigned a separate 50 percent disability rating under 38 C.F.R. § 4.130.  Therefore, his psychological complaints need not been discussed here.

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2013, specifically designed to obtain clinical information pertinent to rating TBIs.  The examiner reviewed the claims file, including service treatment records and the documented history of the Veteran's involvement in combat during the Korean War in 1951.  His memories of events were clear in that he reported being hit in the head about 5 times with a rifle butt during hand-to-hand combat.  He did not lose consciousness and was later sent to the MASH unit were a chin lesion was sutured.  He spent 4-5 days recovering and sent back to his unit.  He reported headaches and dizziness since that time.  

The examiner completed the assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI.  The Veteran complained of mild memory loss.  Judgment was normal; social interaction was routinely appropriate; and the Veteran was always oriented to person, time, place and situation.  Motor activity is normal most of the time except for a history of gait disturbance.  Visual spatial orientation, and consciousness were both normal.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language was normal.  The Veteran reported subjective symptoms of dizziness and headaches as well as neurobehavioral/mental and physical findings of anxiety, irritability and residual facial scars attributable to a TBI.  Although neuropsychological testing had not been performed, a brain MRI showed left cerebral watershed chronic infarct and moderate chronic microvascular ischemic changes.  

After review of the claims file, history, and physical examination of the Veteran, the examiner found that the Veteran at least as likely as not (greater than 50 percent probability) had sustained a TBI during his military service.  Although he reported having dizziness and headaches since that time, it was hard to determine degree of disability from these issues, if any.  The examiner noted that the Veteran was able to regularly work for 20 years in law enforcement and other jobs after leaving the service and these symptoms did not affect his ability to function.  In addition, the Veteran has had at least two strokes since 2001 with sequelae including bilateral carotid endarterectomies due to significant carotid occlusion that may better explain his current limitations of memory problems and gait disturbance and are unrelated to TBI as they appear vascular in nature.  See also Addendum Opinion dated September 3, 2013.

In addition, a VA examiner in September 2013 found no evidence of treatment for of diagnosis of an ear/vestibular condition or headache condition.  See VA Ear Conditions and Headaches (including Migraine Headaches) examinations dated September 17, 2013.

When examined by VA in January 2017, the examiner noted despite the Veteran's history of injury, there was no evidence of headaches, dizziness or other TBI-related residuals.  There were no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal; social interaction was routinely appropriate; and the Veteran was always oriented to person, time, place and situation.  Motor activity, visual spatial orientation, and consciousness were all normal; and there were no subjective symptoms or neurobehavioral effects.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language was normal.  With the exception of a chin scar measuring 6cm x .25 cm, the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to the TBI.  The examiner found the Veteran had mild cognitive impairment with diminished memory and categorical verbal fluency, which did not impact his ability to work.

In this case, the most severe level of impairment for any of the 10 facets of TBI related to cognitive impairment and subjective symptoms was the level 0 impairment for the memory, attention, concentration or executive functions facet.  

Based on the findings from the 2013 and 2017 VA examinations, a 0 is assigned for the first facet-memory, attention, concentration, and executive functions.  Although the Veteran complained of memory problems, VA examiners have determined that, to extent he has memory impairment, it is likely a residual of non-service connected strokes.  

Given that judgment was noted to be normal, social interaction was routinely appropriate, and orientation were normal, a 0 is assigned for each of these facets.  A score of 0 is also assigned for the facets of motor activity and visual spatial orientation, given that they were likewise normal on examination.  

As for the Veteran's subjective symptoms, a level of 0 is assigned given that there is no indication that the Veteran's complaints of dizziness, headaches, and gait disturbance are significant or interfered or prevented him from performing work or home-related duties.  In fact, the Veteran's noted dizziness and gait disturbance on examination have also been medically attributed to the non-service connected stroke he suffered in 2001.  Given that the VA examination reports reflect that the Veteran's ability to communicate was normal and his state of consciousness was normal, a 0 is assigned for each of these two facets. 

As the highest level of impairment shown is "0" a compensable rating for the service-connected TBI residuals is not warranted under the criteria of DC 8045.

Because a compensable evaluation requires that at least one of the facets be impaired at level "1" or above, the criteria for higher rating are not met.  In addition, as has been noted throughout, the Veteran already receives separate compensable ratings for PTSD, facial scars, and tinnitus.  Thus, the Board concludes that the severity of the Veteran's TBI residuals are fully contemplated by the noncompensable rating.  

The Board has also considered DC 8045's instruction to consider the need for special monthly compensation.  Neither the Veteran nor the evidence suggests significant sensory impairments, erectile dysfunction, or the need for aid and attendance.  As such special monthly compensation is not warranted at the present time.

As a result, the Board finds that his current noncompensable disability rating for the Veteran's service-connected TBI residuals adequately compensates him for the extent of his symptoms.  As the preponderance of the evidence is against the claim,  the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).


III. Law and Analysis for Service Connection 

The Veteran is seeking service connection for dizziness, residuals of a nose injury, residuals of a left cheek injury, and residuals of a lip injury.  Because there is similar medical history and evidence related to these claims, as well as similar disposition of the issues, the Board will address them in a common discussion.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In the case where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, not only is the combat injury presumed, but, absent evidence to the contrary, so is any disability incurred during the combat.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304 (d) (2016).  See Reeves v. Shinseki, 682 F.3d 988, 998-1000 (Fed. Cir. 2012) (discussing the combat presumption under 38 U.S.C.A. § 1154(b)). Therefore the Veteran is not only competent to report an in-service injury, but credible.

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that he experiences dizziness and has residual facial scarring as a direct result of the same in-service combat incident which caused his service-connected TBI.  

Unfortunately, the primary impediment to a grant of service connection is the absence of medical evidence of current disabilities. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board begins by noting that the Veteran's service treatment records are not available for review, despite the AOJ's attempt to obtain them.  See May 28, 2008 VA Memorandum.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  So while it is unfortunate that the Veteran's complete service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.



A. Dizziness

Having reviewed the evidence of record, the Board finds that service connection for dizziness (as an additional chronic disability due to TBI) is not warranted.  

Although the Veteran now claims to have experienced ongoing problems with dizziness since service, there is no indication that he has had a need for continued or ongoing medical care due to any acute symptoms in the immediate years after his separation from service in 1958.  A review of progress notes from the West Palm Beach VAMC show dizziness was not included on the Problem List in his VA outpatient records.  Although the Veteran complained of dizziness during outpatient evaluation in 2011, there is no additional follow-up evaluation or clinical findings to suggest that this complaint was related to a chronic disease process and there are no pertinent references to service or any event of service.  The remaining clinical records show the Veteran is not currently undergoing treatment for dizziness nor has he contended otherwise.

In general a clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  The Veteran has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show any identifiable TBI residuals.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  Although the Veteran may indeed experience some sort of recurring dizziness, in the absence of competent evidence which suggests that his dizziness constitutes an actual chronic disability, the Board has no basis on which to consider it as more than a medical finding or symptom.

Furthermore, there is no competent evidence linking dizziness to the Veteran's in-service head trauma.  See Hickson v. West, 12 Vet. App. 247 (1999).  The Board notes that since the pertinent clinical findings from VA neurological examination in 2013 were already discussed above they will not be repeated here in full. However the relevant medical opinion, as has been noted above, shows the VA examiner concluded that the Veteran's dizziness was likely as residual of his non service-connected stroke.  The examination report is unrebutted by any other medical evidence to the contrary.

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


B.  Residual Injury Scars of the Nose, Left Cheek and Lip

The Veteran contends that he sustained blunt force trauma to the face from a rifle butt during hand-to-hand combat, which resulted in residual scarring to the nose, left cheek, and lip.  

A review of progress notes from the West Palm Beach VAMC dated in August 1996 shows that the Veteran brought his face injury to the attention of attending staff.  However, no scars were noted or found by the Veteran's treating physicians.  The remaining clinical records show the Veteran is not currently undergoing treatment for the residual scars, nor has he contended otherwise.

The Veteran was afforded a VA examination in January 2017.  The examiner noted the claimed scars were from wounds sustained 64 years ago, but was able to identify a scar on the left side of forehead above the left eyebrow, a scar on the middle of the chin, and a scar on the lower part of the chin in the beard area.  The examiner noted that these scars were barely visible.  The Veteran reported that he also sustained cuts inside his nose, inside the left cheek, and inside the lower lip, but the examiner did not see any mucosal change in these areas to indicate scars.  Although the Veteran also reported that cartilage was cut out of his nose under local anesthesia in 1957, the examiner indicated there was no deformity nor asymmetry in the nose.  There were also no signs of skin breakdown in the areas pointed out as the scar locations and no tenderness noted on palpation.  The examiner found no evidence of scars of the nose, left cheek, and lip.  The examination report is unrebutted by any other medical evidence to the contrary.

The Veteran's residual scars of the forehead (left eyebrow), middle chin, and lower chin were established as directly related to the facial injuries sustained during service and subsequently service connected by the RO in February 2017.

The evidence of record does not otherwise provide any medical basis for holding that the Veteran currently has scars involving the nose, left cheek, or lip.  While, the Veteran is capable of describing his facial injuries, the fact that the VA examiner was unable to identify any residual scars, outweighs his assertions.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer 3 Vet. App. at 223.  Service connection cannot be awarded as the evidence fails to establish that the Veteran has scars of the nose, left cheek and lip.  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to a compensable disability rating for TBI residuals is denied.

Service connection for dizziness as a residual of service-connected TBI is denied.  

Service connection for residual scar from injury to the nose is denied.

Service connection for residual scar from left cheek injury is denied.

Service connection for residual scar from injury to the lip is denied.


REMAND

The Veteran is seeking service connection for bilateral hip disabilities which he asserts are the result of an injury sustained during military service.  He states that he was hit in the pelvic area during the Korean War.  See VA Form 21-4138 dated in February 2013.  As a combat veteran, he is entitled to the presumption afforded under 38 U.S.C.A. § 1154(b); and his lay statements regarding the circumstances of his in-service injuries have been accepted as credible and persuasive for purposes of establishing an incident in service.  See also 38 C.F.R. § 3.304(d).

The Veteran has not been afforded a VA examination regarding his claimed hip injury residuals and VA has a duty to assist him in substantiating his claims by obtaining competent medical opinions addressing the etiology and onset of his current left hip disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary identification of sources by the Veteran, obtain all clinical records, both VA and non-VA, pertaining to any treatment for bilateral hip symptoms that are not already in the claims file.

2.  Then, schedule the Veteran for appropriate VA examination.  The file must be made available to the examiner for review of the case.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.  

Based on what is medically known about musculoskeletal disorders, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's currently diagnosed bilateral hip arthritis is consistent with the in-service injury described by the Veteran (injury to the pelvic area).  If it is the examiner's opinion that the bilateral hip arthritis is the result of any other processes not related to any in-service injury, he/she should explain why that is and comment on the likelihood that the hip arthritis is due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.

In providing an opinion, the examiner should remain mindful of the fact that the Veteran is considered competent and credible to say he injured his hips while serving in combat in Korea and that this assertion must be considered in formulating the requested opinion.  The Board is cognizant of the fact that the service treatment records are unavailable; however, the Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical treatment evidence. 

A rationale for all requested opinions shall be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


